Title: From George Washington to Brigadier General Edward Hand, 1 April 1779
From: Washington, George
To: Hand, Edward


Sir
Head Quarters Middle Brook 1st April 1779.
Since mine of the 24th I have recd a letter from Colo. Butler dated the 28th March, by which I find, that a Body of the enemy, consisting of Indians and others, had made their appearance at Wyoming, and had destroyed several Houses and Barns in the neighbourhood, but had been unsuccessful in their attempt upon the fort—This indication of the enemy’s being in motion upon that quarter makes me anxious to have the post at Wyoming secured as speedily as possible. I must therefore desire you to order the German Regiment, and Armands and schotts Corps to march to that place with the utmost expedition. I cannot point out their Route, but you are to direct them to that which shall be deemed most safe, and which will afford the best Road for the troops to march. The commanding Officer of the detachment should have the strictest order to keep the Men together upon the march, and to use every precaution against suffering the Enemy to lead him into any Ambuscades or to come upon him by surprize. Upon this head I would have you to be very pointed, as I do not think it improbable, if the enemy are out in that quarter, that they may attempt to intercept the detachment. I would advise that what Baggage they may be under a necessity of carrying should be kept as much upon the left as possible, by which means it will be covered by the line of march—These troops will find Barracks at Wyoming ready for the greatest part of them.
I have given orders for Cols. Malcoms and Pattons Regiments to move immediately over from the North River to Minisink—The former will be, upon a junction of the troops, incorporated with Spencers and the latter with Hartley’s. I am Sir &c.
P.S. should General Hand have left Minisink the Commanding Officer is to put the troops, ordered to Wyoming, in motion as quick as possible. It appears by consulting the Maps, and from information, that the Baggage should go by what is called the lower Road by Fort Penn.
